NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 29, 2012
                                  Decided March 15, 2012

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge



Nos. 11‐2752 & 11‐3067

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of Wisconsin.

       v.                                         Nos. 3:10‐cr‐00188‐bbc‐2
                                                  and 3:10‐cr‐00188‐bbc‐3
DEMETRIUS PETTY and
JENNIFER M. CHANEY,                               Barbara B. Crabb,
     Defendants‐Appellants.                       Judge.

                                          O R D E R

        Demetrius Petty and Jennifer Chaney each pleaded guilty to participation in the
same conspiracy to distribute at least 280 grams of crack cocaine.  On appeal Chaney argues
for the first time that her sentence is plainly unreasonable because the district judge did not
reject the Guidelines’ 18:1 weight ratio of powder to crack cocaine.  Petty’s attorney, on the
other hand, found no nonfrivolous issue on appeal and moved to withdraw.  See Anders v.
California, 386 U.S. 738 (1967).  Because both Petty and Chaney received below‐Guidelines
sentences and the district court committed no procedural error, we affirm Chaney’s
sentence and dismiss Petty’s appeal.
Nos. 11‐2752 & 11‐3067                                                                    Page 2

        The record does not reveal whether Chaney and Petty ever met, but both sold crack
at the direction of Ricky Petty1—Demetrius Petty’s elder brother and Chaney’s lover.  The
younger Petty both transported and sold crack at his brother’s behest, but his participation
in the conspiracy was limited by his frequent convictions for state drug and gun possession
charges, for which he spent months at a time in jail. Chaney’s involvement was arguably
more extensive—for three years, she lived with Ricky Petty, kept crack in their home, and
twice sold crack to undercover agents.

        Chaney also suffered physical abuse at the hands of Ricky Petty.  He first began
hitting Chaney a few months after they started dating.  He slashed her tires and smashed
her cell phone.  He knocked out one of her teeth. He beat her with a chair and refused to let
her see a doctor for several days (and when she finally did go to the emergency room for
her injuries, she learned that she was pregnant with his child).

        Within a year of the birth of their daughter, Chaney finally decided to cut Ricky
Petty out of her life.  She ended their relationship and moved with her children back to her
hometown of Wausau, where she reconnected with her family. At the time of her
arraignment, she was working as a store manager and pursuing an associate’s degree
online.

       Both Demetrius Petty and Chaney pleaded guilty to conspiracy to distribute at least
280 grams of crack, 21 U.S.C. §§ 841(a)(1), 846.  Both defendants received credit for
acceptance of responsibility.  And because each defendant was held responsible for
conspiring to distribute at least 280 grams of crack, their appeals are not affected by the
Supreme Court’s recent decision to consider the retroactivity of the Fair Sentencing Act of
2010, Pub. L. No. 111‐220, 124 Stat. 2372.  See Hill v. United States, 132 S. Ct. 759 (Nov. 28,
2011).

        Petty faced a Guidelines range of 121 to 151 months’ imprisonment, based on an
offense level of 29 and a criminal history of category IV.  After considering Petty’s shorter
participation in the conspiracy, his difficult childhood, and his criminal history, see 18 U.S.C.
§ 3553(a), the court sentenced him to 120 months’ imprisonment, the statutory minimum,
see 21 U.S.C. § 841(b)(1)(A), and one month below the bottom of his Guidelines range.

       Chaney faced a Guidelines range of 87 to 108 months’ imprisonment, based on her



       1
         We vacated Ricky Petty’s sentence and remanded his case for resentencing on a
motion he joined with the United States. United States v. Petty, No. 11‐2665, ECF No. 31 (7th
Cir. Feb. 3, 2012).
Nos. 11‐2752 & 11‐3067                                                                      Page 3

offense level of 29 and criminal history category of I. Chaney was not subject to the 10‐year
minimum because she qualified for the “safety valve” exception. See 18 U.S.C. § 3553(f);
U.S.S.G. § 5C1.2(a); United States v. Corson, 579 F.3d 804, 813 (7th Cir. 2009).  Her attorney
argued for a sentence of time served based on the § 3553(a) factors, including the threats
and beatings she suffered at the hands of Ricky Petty, the ringleader.  Citing Chaney’s
employment, acceptance of responsibility, and lack of criminal history—including her lack
of criminal conduct after leaving the conspiracy—the court sentenced her to 60 months.

                                             Chaney

        Chaney argues for the first time on appeal that the sentencing Guidelines’ 18:1
weight ratio of powder cocaine to crack cocaine creates an unreasonable disparity between
defendants, and thus that any sentence (including hers) in accordance with the Guidelines is
also plainly unreasonable.  Although Chaney benefitted from the Fair Sentencing Act’s
reduction of the powder‐to‐crack weight ratio from 100:1 to 18:1, she argues that anything
more than a 1:1 weight ratio is unreasonable. According to Chaney, the weight ratio
disproportionately punishes black offenders, who are more likely to deal crack cocaine,
compared to white offenders, who are more likely to deal powder cocaine.  (Chaney is
herself “White, non‐Hispanic” so the applicability of this argument to her case is not
obvious.)  She also argues that those at the top of the drug trade deal in powder cocaine,
and those at the bottom deal in crack cocaine, and thus the sentencing Guidelines
disproportionately punish the poor.  Although circuit precedent is against her, she raises the
issue to preserve it for review, either before the Supreme Court or, if the Court later rules
that the 18:1 ratio is per se irrational, in a collateral proceeding.  See Bousley v. United States,
523 U.S. 614, 622–23 (1998).

        This court has already considered and rejected a challenge to the powder‐to‐crack
weight ratio as per se unreasonable in United States v. Curb, 626 F.3d 921, 927–28 (7th Cir.
2010).  Curb argued that his sentence was substantively unreasonable because of “the unfair
disparity in crack cocaine penalties.”  Id. at 927.  We rejected this argument because we have
“never held that a district judge was required to reject the Sentencing Guidelines applicable
to crack cocaine,” id.; see also United States v. Etchin, 614 F.3d 726, 740 (7th Cir. 2010); United
States v. Scott, 555 F.3d 605, 610 (7th Cir. 2009), although of course district judges may reject
the powder‐to‐crack weight ratio as a matter of discretion, see Kimbrough, 552 U.S. 85, 110–11
(2007).  (Indeed, we remanded Ricky Petty’s appeal for consideration of just such an
argument.)  Moreover, Chaney’s sentence was 27 months below the Guidelines range and
counsel suggests no reason to question the presumption of reasonableness accorded a
below‐Guidelines sentence.  See United States v. Curtis, 645 F.3d 937, 943 (7th Cir. 2011). 
Accordingly, we AFFIRM Chaney’s sentence.
Nos. 11‐2752 & 11‐3067                                                                     Page 4

                                              Petty

        Petty responded to his counsel’s motion to withdraw by asking that the court
appoint him a new attorney, see CIR. R. 51(b), but he does not propose any potential issues
for review.  We confine our review to the issues raised in his attorney’s facially adequate
brief. United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Counsel reports that Petty now wishes to challenge his guilty plea.  Petty did not
move to withdraw his plea before the district court, so we review only for plain error.
See United States v. Ali, 619 F.3d 713, 718–19 (7th Cir. 2010).  Petty’s attorney considers
arguing that the district court violated Federal Rule of Criminal Procedure 11 by asking
Petty to state his changed plea before establishing a factual basis for the plea.  But counsel
rejects this argument because the district court nevertheless performed the inquiry required
by Rule 11 before accepting the plea.  See FED. R. CRIM. P. 11(b)(1); see also Flowers v. Wyrick,
732 F.2d 659, 660 (8th Cir. 1984) (defendant stated plea before colloquy).  The court advised
Petty of the nature of the charges against him, id. (b)(1)(G); his right to persist in a plea of
not guilty, id. (b)(1)(B); and have a jury trial, id. (b)(1)(C), at which he would have the
assistance of counsel, id. (b)(1)(D), and could confront witnesses, id. (b)(1)(E); the maximum
and minimum penalties, id. (b)(1)(H)–(I); and the role of the sentencing Guidelines, id.
(b)(1)(M).  Because the sequence of the Rule 11 colloquy did not affect Petty’s substantial
rights, any challenge to its sufficiency would therefore be frivolous.  See United States v.
Brown, 571 F.3d 690, 693 (7th Cir. 2009).

       Counsel also notes that the district court failed to warn Petty that lying under oath
would subject him to prosecution for perjury.  See FED. R. CRIM. P. 11(b)(1)(A).  But Petty
faces no current or prospective prosecution for perjury, so the error was harmless. 
See United States v. Blalock, 321 F.3d 686, 689 (7th Cir. 2003).

       Counsel next considers challenging the district court’s refusal to grant Petty a two‐
level decrease in his offense level as a minor participant, see U.S.S.G. § 3B1.2, and also
considers challenging the sentence as plainly unreasonable.  But any such arguments would
be patently frivolous because Petty received the minimum sentence available by law; thus,
any error “would be harmless by definition.” United States v. Douglas, 569 F.3d 635, 636 (7th
Cir. 2009); see also United States v. Giacometti, 28 F.3d 698, 704 (7th Cir. 1994).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.